DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the remarks dated 6/16/2021, the Examiner confirms the Applicant’s election of Group I (claims 1-13) and species B (modification of Fig. 3 - para. 84 having no auxiliary circuit) in the reply filed on 8/5/2020 and 1/4/21 and apologizes for the clerical error in the office action dated 3/16/2021.  Claims 14-23 remain withdrawn and the requirement was made final in the action dated 3/16/21.
Examiner Comment
The applicant is thanked for providing line numbers to the claims. The Examiner believes the applicant will find such notation is beneficial to all readers.
Drawings
The drawings filed on 6/16/2021 are greatly appreciated and improve on the former drawings however, they are objected for the reasons below. 
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims.  Therefore, the monitoring a temperature of the liquefied fuel gas in the fuel gas storage tank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 3, the recitation, “comprises proving of a” (line 2) is unclear what is proving.

	Note that a transporter is interpreted as any structure that can be used to transport something.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozivil (US 2007/0068176) in view of Kang (US 2014/0250922) and Jung (US 2014/0060110) and any one of Seo (US 2016/0195330), Kim (US 2015/03232347), and Eisenhour (US 2014/0318159). 
In regard to claim 1, 3, 6, 10, 12, 13, Pozivil teaches a method of fueling a transporter (interpreted as anything that can transport something, see ocean going 
monitoring a temperature (para. 13, 15, 25) of the liquefied fuel gas in the fuel gas storage tank (10); when said temperature exceeds a predetermined upper threshold (when the temperature is too warm, para. 13, 15, 25): directing a stream of the liquefied fuel gas (para. 18) from the fuel gas storage tank (10) into the sub-cooler (22) to create subcooled liquefied fuel gas (after 22); and introducing (para. 22) the subcooled liquefied fuel gas (after 22) into the fuel gas storage tank (10).  
Pozivil teaches most claim limitations but does not explicitly teach pumping a stream of the liquefied fuel gas from the fuel gas storage tank to provide pressurized liquefied fuel gas; vaporizing the pressurized liquefied fuel gas to provide vaporized fuel gas; and providing the vaporized fuel gas to the consumer for propelling the transporter using the vaporized fuel gas as a fuel and further does not explicitly teach that the directed stream is a side stream of a pumped liquefied fuel gas from the fuel gas storage tank to the consumer.
However, Kang teaches (see all figures and whole disclosure) pumping a liquefied fuel gas (para. 5, 8 - “LNG”, see at least 51) from a fuel gas storage tank (10; para. 9 - “LNG storage tank”) to provide pressurized liquefied fuel gas (after pump(s), para. 10); vaporizing (para. 10 - “configured to evaporate the LNG”) the pressurized 
	Pozivil does not explicitly teach continuing said directing and said introducing until said temperature drops below a lower threshold, and interrupting said directing and said introducing when said temperature drops below the lower threshold until said temperature exceeds the predetermined upper threshold; including that the upper threshold is about 0.25 °C below a boiling temperature of the liquefied fuel gas and the lower threshold being about 1 °C below a boiling temperature of the liquefied fuel gas.
	However, Jung explicitly teaches (Fig. 12 at least) that it is desirable to provide natural gas to an engine of an LNG carrier (para. 1) and to subcool natural gas (para. 189 - “subcooled”) in a range of 1 °C (para. 189) lower than a boiling temperature of the 
In regard to claim 2, Pozivil teaches the step of introducing the subcooled liquefied fuel gas into the fuel gas storage tank (10) comprising spraying the subcooled liquefied fuel gas into a vapor space (para. 22- “ullage space”, also para. 24, ullage space spray nozzles) of the fuel gas storage tank (10).  
	In regard to claim 9, Pozivil teaches that the method does not include powering auxiliary consumers to reduce the boil-off rate of the liquefied fuel gas (see that there are no auxiliary consumers that reduce any boiloff rate).
	It is rehearsed in regard to claims 6, 10, that Pozivil teaches that the liquefied fuel gas is LNG (liquefied natural gas) (para. 1, 14).  

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive in view of the grounds of rejection above.  







Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 21, 2021